—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered December 11, 1995, convicting him of criminal possession of a controlled substance in the second degree and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
That branch of the defendant’s omnibus motion which was to suppress drugs and a weapon recovered from his vehicle was properly denied without a hearing because his supporting affidavit, and his counsel’s supporting affidavit, were conclusory and failed to assert sufficient facts to warrant such a hearing (see, e.g., People v Mendoza, 82 NY2d 415, 430; People v Nazario, 220 AD2d 695; CPL 710.60 [3]). None of the allegations in these affidavits refuted the People’s detailed account of various police officers’ investigation and surveillance of the defendant, which ultimately led to the stop of his automobile based upon probable cause that he was engaged in transporting illegal drugs from New York City to Newburgh (see, e.g., People v Murray, 172 AD2d 437; People v Mendoza, supra, at 430, 431; People v Knickerbocker, 230 AD2d 753; People v Smith, 212 AD2d 552; People v Chavous, 204 AD2d 475; People v Hightower, 206 AD2d 253, mod 85 NY2d 988). Santucci, J. P., Joy, Friedmann and Luciano, JJ., concur.